Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5

AMENDMENT NO. 5 (this “Amendment”), dated as of May 2, 2013, amends the CREDIT
AGREEMENT (as defined below) and is among Barclays Bank PLC, as administrative
agent (in such capacity, the “Administrative Agent”), National CineMedia, LLC, a
Delaware limited liability company (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”) and the Issuing Lenders (as defined in the Credit Agreement).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Administrative Agent, the Lenders named therein and each
of the other parties thereto are party to the Credit Agreement, dated as of
February 13, 2007 (as amended, restated, modified or otherwise supplemented
prior to the date hereof, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

(2) The Borrower has requested that the Credit Agreement be amended so as to,
among other things, provide for a new tranche of term loans thereunder (the “New
Term Loans”), the proceeds of which would refinance any Term Loans that are
outstanding under the Credit Agreement immediately prior to the effectiveness of
this Amendment (the “Existing Term Loans”) and which proceeds will used as set
forth below in Recital (3) and which, except as modified hereby, would have the
same terms as the Existing Term Loans under the Credit Agreement

(3) On the Amendment No. 5 Effective Date (as defined below), the Borrower shall
(A)(i) borrow such New Term Loans in an aggregate principal amount of
$270,000,000 (the “New Term Loan Facility”), (ii) use the proceeds of the New
Term Loan Facility (a) to repay in full all Existing Term Loans, (b) to pay fees
and expenses incurred in connection with the foregoing and (c) for general
corporate purposes of the Borrower and its Subsidiaries.

(4) The Borrower, each of the 2017 Revolving Credit Lenders and the Required
Lenders party hereto have agreed to amend the Credit Agreement (the Credit
Agreement as so amended, the “Amended Credit Agreement”) on the Amendment No. 5
Effective Date subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. New Term Loans.

(a) Subject to the terms and conditions set forth herein, each Person executing
this Amendment either as “New Term Lender” or as an existing Term Loan Lender
electing a Cashless Roll Option on its signature page hereto (each a “New Term
Loan Lender”) agrees, severally and not jointly, to make New Term Loans to the
Borrower on the Amendment No. 5 Effective Date in an amount specified on such
signature page, in the case of a New Term Lender, or, in the case of an existing
Term Loan Lender electing a Cashless Roll Option, as set forth in such Cashless
Roll Option. Such New Term Loans shall be made in the manner contemplated by
paragraph (b) or (c) of this Section.



--------------------------------------------------------------------------------

(b) Each New Term Loan Lender shall make New Term Loans on the Amendment No. 5
Effective Date by either (i) exchanging its Existing Term Loans, for New Term
Loans in an equal principal amount (or such lesser amount as may be allocated to
such Lender as notified to such Lender by the Administrative Agent prior to the
Amendment No. 5 Effective Date) or (ii) making its New Term Loans in accordance
with Section 1(c) below. Any portion of an Existing Term Loan exchanged for a
New Term Loan as contemplated hereby is referred to herein as an “Exchanged Term
Loan”. Each New Term Loan Lender that holds Existing Term Loans may elect to
make its New Term Loans in the manner set forth in clause (i) of this Section by
electing the “Cashless Roll Option” on its signature page hereto.

(c) The Borrower shall give the Administrative Agent irrevocable notice prior to
(i) 11:00 A.M., New York City time, one Business Day prior to the anticipated
Amendment No. 5 Effective Date in the case of Base Rate Loans and (ii) 12:00
noon, New York City time, three Business Days prior to the anticipated Amendment
No. 5 Effective Date in the case of Eurodollar Loans) requesting that the New
Term Lenders make the New Term Loans on the requested funding date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each New Term Loan Lender thereof.
Not later than 12:00 noon, New York City time, on such requested funding date
each applicable New Term Loan Lender (other than a Lender that is exchanging its
Existing Term Loans by electing the Cashless Roll Option) shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the New Term Loans to be made by such Lender.
Notwithstanding anything herein to the contrary, (i) the New Term Loans funded
on the Amendment No. 5 Effective Date may, at the Borrower’s request, be funded
as Eurodollar Loans which shall be deemed to have an initial Interest Period
identical to the Interest Period of the existing applicable Term Loans
outstanding as of the date hereof prior to the effectiveness of this Amendment
and (ii) the Lenders party hereto waive the payment of any breakage loss or
expense under Section 2.21 of the Credit Agreement in connection with the
repayment of the Term Loans on the Amendment No. 5 Effective Date.

(d) The Required Lenders and the Administrative Agent waive the requirement for
delivery of a notice of prepayment pursuant to Section 2.11(a) of the Credit
Agreement.

(e) On the Amendment No. 5 Effective Date, the Borrower shall apply the cash
proceeds of the New Term Loans as set forth in Recital (3) of this Amendment.

(f) For the avoidance of doubt, on and after the Amendment No. 5 Effective Date,
each reference in the Credit Agreement to “Term Loans” shall, except as the
context may otherwise require, be deemed to be a reference to the New Term Loans
contemplated hereby.

SECTION 2. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order therein:

“Amendment No. 5”: Amendment No. 5 to this Agreement, dated as of May 2, 2013
among the Borrower, the Lenders party, the Administrative Agent and the other
parties thereto.

 

2



--------------------------------------------------------------------------------

“Amendment No. 5 Effective Date”: the date in which each of the conditions in
Section 3 of Amendment No. 5 have been satisfied.

(b) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following defined terms as follows:

“Applicable Margin”: (a) with respect to any Term Loan, 1.75% in the case of
Base Rate Loans and 2.75% in the case of Eurodollar Loans and (b) with respect
to any Revolving Credit Loan, as determined pursuant to the Pricing Grid

“Pricing Grid”: (a) with respect to the 2014 Revolving Credit Loans, the table
set forth below:

 

Consolidated Net Senior Secured

Leverage Ratio

   Applicable
Margin
for Base
Rate Loans     Applicable
Margin for
Eurodollar Loans  

Greater than 3.5 to 1.0

     0.75 %      1.75 % 

Less than or equal to 3.5 to 1.0

     0.50 %      1.50 % 

(b) with respect to the 2017 Revolving Credit Loans, the table set forth below:

 

Consolidated Net Senior Secured

Leverage Ratio

   Applicable
Margin
for Base
Rate Loans     Applicable
Margin for
Eurodollar Loans  

Greater than 2.25 to 1.0

     1.00 %      2.00 % 

Less than or equal to 2.25 to 1.0, but greater than 1.5 to 1.0

     0.75 %      1.75 % 

Less than or equal to 1.5 to 1.0

     0.50 %      1.50 % 

For purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Net Senior Secured Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.01 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified by Section 6.01, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in the Pricing Grid shall
apply to the Revolving Credit Loans. In addition, at all times while an Event of
Default shall have occurred and be continuing, the highest rate set

 

3



--------------------------------------------------------------------------------

forth in the Pricing Grid shall apply to the Revolving Credit Loans. Each
determination of the Consolidated Net Senior Secured Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 7.02.” For the avoidance of doubt, with respect to
any date prior to the Amendment No. 5 Effective Date, the Pricing Grid set forth
in the Credit Agreement prior to giving effect to this Amendment shall apply.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower as set forth in Amendment No. 5, or, as the
case may be, in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The aggregate amount of the Term Loan Commitments as of the
Amendment No. 5 Effective Date is $270,000,000.

(c) Section 2.11(b) of the Credit Agreement is hereby amended by replacing the
words “Restatement Effective Date” with the words “Amendment No. 5 Effective
Date”.

(d) Section 2.12(b) of the Credit Agreement is hereby amended by replacing the
number “$15,000,000” in the second proviso therein with the number
“$35,000,000”.

SECTION 3. Conditions to Effectiveness of Amendment No. 5. This Amendment shall
become effective on the date (the “Amendment No. 5 Effective Date”) when, and
only when, the following conditions shall have been satisfied or waived by each
applicable party:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by a Responsible Officer of the Borrower, each of the 2017 Revolving
Credit Lenders, the Required Lenders and each New Term Loan Lender, or, as to
any of the Lenders written evidence reasonably satisfactory to the
Administrative Agent that such Lender has executed this Amendment.

(b) The Agents shall have received evidence that all fees and expenses
(including those set forth in Section 6 hereof) of the Agents for which invoices
have been presented (including the reasonable fees and expenses of counsel to
the Administrative Agent) shall have been paid.

(c) The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where any Loan Party is organized, and such
search shall not reveal any liens on any of the assets of any Loan Party, except
for Liens permitted by Section 7.3 of the Credit Agreement as amended by this
Amendment.

(d) Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3 of the Credit Agreement),
shall have been filed, registered or recorded or shall have been delivered to
the Administrative Agent in proper form for filing, registration or recordation.

 

4



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received the executed legal opinion of
Bryan Cave LLP, counsel to the Borrower, substantially in the form delivered by
Bryan Cave LLP in connection with Amendment No. 4. Such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Amendment as the Administrative Agent may reasonably require and shall be
addressed to the Administrative Agent and the Lenders.

(f) The Administrative Agent shall have received a solvency certificate from the
chief executive officer or chief financial officer of the Borrower substantially
in the form delivered on the Closing Date.

(g) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Amendment No. 5 Effective Date signed by a Responsible Officer
of the Borrower, certifying on behalf of the Borrower that, (i) the
representations and warranties of the Borrower contained in Section 4 of the
Amended Credit Agreement and in any other Loan Document are true and correct in
all material respects as if made on and as of the Amendment No. 5 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct in all
material respects as of such earlier date; provided that each reference to the
“Credit Agreement” therein shall be deemed to be a reference to the Credit
Agreement as amended pursuant to this Amendment and (ii) no Default or Event of
Default has occurred and is continuing.

(h) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of such Loan Party’s organization or a
certification that such certificate or articles of incorporation or organization
have not changed since their delivery to the Administrative Agent in connection
with Amendment No. 4, and a certificate as to the good standing (where relevant)
of each Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority and (ii) a certificate of a Responsible Officer of each
Loan Party dated the Amendment No. 5 Effective Date certifying (A) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 5 Effective Date or a certification that such by-laws or operating (or
limited liability company) agreement have not changed since their delivery to
the Administrative Agent in connection with Amendment No. 4, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the manager
(or equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this Amendment, and in the case of the Borrower, the
borrowings under this Amendment, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to clause (ii) above.

 

5



--------------------------------------------------------------------------------

(i) Each New Term Loan Lender shall have received, if requested at least two
Business Days in advance of the Amendment No. 5 Effective Date, a Term Note
payable to the order of such New Term Loan Lender duly executed by the Borrower
in substantially the form of Exhibit F-1 to the Credit Agreement.

(j) The Borrower shall have delivered a Borrowing Notice to the Administrative
Agent in accordance with Section 1(c) of this Amendment.

(k) The Lenders (including the New Term Loan Lenders) shall have received,
sufficiently in advance of the Amendment No. 5 Effective Date, all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the United States PATRIOT Act.

(l) The Borrower shall have paid (or shall pay concurrently with the
effectiveness hereof) in full the principal amount of all Existing Term Loans
(other than Exchanged Term Loans). The Borrower shall have paid (or shall pay
concurrently with the effectiveness hereof) (a) all accrued and unpaid interest
and premiums on the aggregate principal amount of the Existing Term Loans and
all other amounts then due and payable under the Credit Agreement and (b) to all
Term Lenders other than the New Term Loan Lenders all indemnities, cost
reimbursements and other Obligations (other than expenses under Section 2.21 to
the extent waived by such Lender hereunder), if any, in each case that are then
due and owing to such Term Lenders under the Loan Documents (prior to the
effectiveness of this Amendment) and with respect to which the Borrower has been
invoiced at least one Business Day prior to the Amendment No. 5 Effective Date.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

(a) Each of the Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (ii) has all requisite limited liability company or other
organizational power and authority, and the legal right, to execute and deliver
this Amendment and perform its obligations under this Amendment and the Loan
Documents to which it is a party.

(b) The execution and delivery by the Borrower of this Amendment and the
performance under this Amendment and the Loan Documents, (i) are within the
Borrower’s power, (ii) have been duly authorized by all necessary organizational
action, (iii) is in compliance with all Requirements of Law except to the extent
that the failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (iv) will not conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.3 of the Amended Credit Agreement) or
require any payment to be made under any Contractual Obligation to which the
Borrower is a party or affecting the Borrower or the Properties of the Borrower.

(c) No consent, authorization, filing, notice or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required on or in respect of any Loan Party in connection with the execution,
delivery or performance by, or enforcement against, the Borrower of this
Amendment except those consents, authorizations, filings, notices or other
actions, the failure of which to obtain or make, would not reasonably be
expected to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(e) The Borrower represents and warrants that all representations and warranties
contained in the Loan Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the Amendment No. 5
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents. (a) On and after the Amendment No. 5 Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Amended Credit Agreement.

(b) The Security Documents and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations (as defined in the
Amended Credit Agreement) of the Loan Parties under the Loan Documents, in each
case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) This Amendment shall constitute a “Loan Document” (under and as defined in
the Amended Credit Agreement).

SECTION 6. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.5 of the
Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

7



--------------------------------------------------------------------------------

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

SECTION 9. Reaffirmation of Security Interests. The Borrower hereby (i) confirms
that each Loan Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to secure to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
the Obligations (as defined in the Amended Credit Agreement), as the case may
be, (ii) confirms its respective grant to the Administrative Agent for the
benefit of the Secured Parties of the security interest in and continuing Lien
on all of such Loan Party’s right, title and interest in, to and under all
“Collateral” as defined in the Guarantee and Collateral Agreement, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Obligations (including all such Obligations as amended, reaffirmed and/or
increased pursuant to the Amended Credit Agreement), subject to the terms
contained in the applicable Loan Documents, (iii) confirms its pledges, grants
of security interests and other obligations, as applicable, under and subject to
the terms of each of the Loan Documents to which it is a party, and
(iv) acknowledges that the Lenders providing New Term Loans on the date hereof
are “Lenders” and “Secured Parties” for all purposes under the Loan Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NATIONAL CINEMEDIA, LLC,

as Borrower

 

By: National CineMedia, Inc., a Delaware

corporation, its Manager

By:   /s/ Kurt C. Hall  

Name:

Title:

NATIONAL CINEMEDIA, LLC

AMENDMENT NO. 5



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:   /s/ Craig J. Malloy  

Name: Craig J. Malloy

Title: Director

NATIONAL CINEMEDIA, LLC

AMENDMENT NO. 5



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   ASF1 Loan Funding LLC   By: Citibank N.A. By:   /s/ Emily
Chong  

Name: Emily Chong

Title: Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Zeus Trading LLC By:   /s/ Stacy Lai  

Name: Stacy Lai

Title: Assistant Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   LANDMARK IX CDO LTD   By: Landmark Funds LLC, as Manager By:
  /s/ Kofi Tweneboa-Kodua  

Name: Kofi Tweneboa-Kodua

Title: Designated Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   LANDMARK VIII CLO LTD   By: Landmark Funds LLC, as Manager
By:   /s/ Kofi Tweneboa-Kodua  

Name: Kofi Tweneboa-Kodua

Title: Designated Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Pacifica CDO V LTD   By: Alcentra NY, LLC, as investment
advisor By:   /s/ Daymian Campbell  

Name: Daymian Campbell

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Shackleton I CLO, Ltd.   By: Alcentra NY, LLC, as investment
advisor By:   /s/ Daymian Campbell  

Name: Daymian Campbell

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Veritas CLO II, LTD   By: Alcentra NY, LLC, as investment
advisor By:   /s/ Daymian Campbell  

Name: Daymian Campbell

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   West CLO 2012-1 Ltd. By:   /s/ Joanna Willars  

Name: Joanna Willars

Title: Vice President, Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   ALM VII, Ltd.   By: Apollo Credit Management (CLO), LLC, as
Collateral Manager By:   /s/ Joe Moroney  

Name: Joe Moroney

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

CLEAR LAKE CLO, LTD.

 

  By: Babson Capital Management LLC, as Collateral Manager By:   /s/ Marcus
Sowell  

Name: Marcus Sowell

Title: Managing Director

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

DIAMOND LAKE CLO, LTD.

 

  By: Babson Capital Management LLC as Collateral Servicer By:   /s/ Marcus
Sowell  

Name: Marcus Sowell

Title: Managing Director

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

ST. JAMES RIVER CLO, LTD.

 

  By: Babson Capital Management LLC as Collateral Manager By:   /s/ Marcus
Sowell  

Name: Marcus Sowell

Title: Managing Director

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Barclays Bank PLC By:   /s/ Craig J. Malloy  

Name: Craig J. Malloy

Title: Director

  For any Lender requiring a second signature block: By:      

Name:

Title:



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Barclays Bank PLC By:   /s/ Craig J. Malloy  

Name: Craig J. Malloy

Title: Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

BlackRock Bank Loan Strategy Fund of Multi Manager Global Investment Trust

By: BlackRock Financial Management Inc., Its Investment Manager

By:   /s/ Robert Jacobi  

Name: Robert Jacobi

Title: Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

BlackRock Secured Credit Portfolio of BlackRock Funds II

By: BlackRock Financial Management Inc., its Sub-Advisor

By:   /s/ Robert Jacobi  

Name: Robert Jacobi

Title: Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

BlackRock Senior Floating Rate Portfolio

By: BlackRock Financial Management Inc., its Sub-Advisor

By:   /s/ Robert Jacobi  

Name: Robert Jacobi

Title: Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Green Island CBNA Loan Funding LLC   By: Citibank N.A. By:  
/s/ Paul Plank  

Name: Paul Plank

Title: Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Canyon Capital CLO 2012-1 Ltd.   By: Canyon Capital
Advisors, its Asset Manager By:   /s/ Jonathan M. Kaplan  

Name: Jonathan M. Kaplan

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Cent CDO 12 Limited   By: Columbia Management Investment
Advisers, LLC As Collateral Manager By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Assistant Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Cent CDO 14 Limited   By: Columbia Management Investment
Advisers, LLC As Collateral Manager By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Assistant Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Cent CDO 15 Limited   By: Columbia Management Investment
Advisers, LLC As Collateral Manager By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Assistant Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Cent CDO 16, L.P.   By: Columbia Management Investment
Advisers, LLC As Collateral Manager By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Assistant Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Cent CDO 17 Limited   By: Columbia Management Investment
Advisers, LLC As Collateral Manager By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Assistant Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Columbia Floating Rate Fund, a series of

Columbia Funds Series Trust II

By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Assistant Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Columbia Strategic Income Fund, a series of

Columbia Funds Series Trust I

By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Columbia Variable Portfolio – Strategic

Income Fund, a series of Columbia Funds

Variable Insurance Trust

By:   /s/ Robin C. Stancil  

Name: Robin C. Stancil

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   RiverSource Life Insurance Company By:   /s/ Robin C.
Stancil  

Name: Robin C. Stancil

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   THE CITY OF NEW YORK GROUP TRUST   By: Credit Suisse Asset
Management, LLC, as its manager By:   /s/ Thomas Flannery  

Name: Thomas Flannery

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   CREDIT SUISSE NOVA (LUX)   By: Credit Suisse Asset
Management, LLC or Credit Suisse Asset Management Limited, each as Co-Investment
Adviser to Credit Suisse Fund Management S.A., management company for Credit
Suisse Nova (Lux) By:   /s/ Thomas Flannery  

Name: Thomas Flannery

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   CREDIT SUISSE AG, Cayman Islands Branch By:   /s/ Vipul
Dhadda  

Name: Vipul Dhadda

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:   /s/ Michael Spaight  

Name: Michael Spaight

Title: Authorized Signatory



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: APIDOS CDO III By: Its Investment Advisor CVC Credit Partners,
LLC By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title: MD/PM

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: APIDOS CDO V By: Its Investment Advisor CVC Credit Partners, LLC
By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title: MD/PM

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: APIDOS CINCO CDO By: Its Investment Advisor CVC Credit Partners,
LLC By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title: MD/PM

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: ACA CLO 2006-1 LTD By: Its Investment Advisor CVC Credit
Partners, LLC By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title: MD/PM

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: ACA CLO 2007-1 LTD By: Its Investment Advisor CVC Credit
Partners, LLC By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title: MD/PM

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: SAN GABRIEL CLO 1 LTD

By: Its Investment Advisor CVC Credit Partners, LLC

 

On behalf of Resource Capital Asset Management (RCAM) By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title: MD/PM

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: SHASTA CLO 1 LTD

By: Its Investment Advisor CVC Credit Partners, LLC

 

On behalf of Resource Capital Asset management (RCAM) By:   /s/ Vincent Ingato  

Name: Vincent Ingato

Title: MD/PM

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  DWS Floating Rate Fund   By:   Deutsche Investment Management Americas, Inc.
Investment Advisor   By:   /s/ Eric S. Meyer     Eric S. Meyer, Managing
Director   By:   /s/ Antonio V. Versaci    

Name: Antonio V. Versaci

Title: Director

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Stichting Pensioenfonds voor Huisartsen By:   /s/ Adam Brown
 

Name: Adam Brown

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Delaware Diversified Income Trust By:   /s/ Adam Brown  

Name: Adam Brown

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Delaware Group Advisor Funds – Delaware

Diversified Income Fund

By:   /s/ Adam Brown  

Name: Adam Brown

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Delaware Group Income Funds-Delaware

Diversified Floating Rate Fund

By:   /s/ Adam Brown  

Name: Adam Brown

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Delaware VIP Trust—Delaware VIP Diversified

Income Series

By:   /s/ Adam Brown  

Name: Adam Brown

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Four Corners CLO III, Ltd. By:   /s/ Adam Brown  

Name: Adam Brown

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Optimum Trust – Optimum Fixed Income Fund By:   /s/ Adam
Brown  

Name: Adam Brown

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Eaton Vance CDO VII PLC

By: Eaton Vance Management as Interim Investment Advisor

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Eaton Vance CDO VIII, Ltd.

By: Eaton Vance Management As Investment Advisor

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Eaton Vance CDO IX Ltd.

By: Eaton Vance Management as Investment Advisor

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Eaton Vance CDO X PLC

By: Eaton Vance Management As Investment Advisor

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

EATON VANCE SENIOR

FLOATING-RATE TRUST

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

EATON VANCE SENIOR FLOATING-RATE INCOME TRUST

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Eaton Vance International

(Cayman Islands) Floating-Rate

Income Portfolio

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

EATON VANCE SENIOR INCOME TRUST

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

EATON VANCE LIMITED DURATION INCOME FUND

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

GRAYSON & CO

BY: BOSTON MANAGEMENT AND RESEARCH AS INVESTMENT ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

MET INVESTORS SERIES TRUST-MET/EATON VANCE FLOATING RATE PORTFOLIO

BY EATON VANCE MANAGEMENT AS INVESTMENT SUB-ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

PACIFIC SELECT FUND

FLOATING RATE LOAN PORTFOLIO

BY: EATON VANCE MANAGEMENT AS INVESTMENT SUB-ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Columbia Funds Variable Series Trust II –

Variable Portfolio –

Eaton Vance Floating-Rate Income Fund

By: Eaton Vance Management as Investment Sub-Advisor

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

SENIOR DEBT PORTFOLIO

By: Boston Management and Research

as Investment Advisor

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

EATON VANCE VT FLOATING-RATE INCOME FUND

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

By:   /s/ Michael B. Botthof  

Name: Michael B. Botthof

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Longfellow Place CLO, Ltd. By:   /s/ Scott D’Orsi  

Name: Scott D’Orsi

Title: Portfolio Manager

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Four Corners CLO II, Ltd. By:   /s/ Matthew Garvis  

Name: Matthew Garvis

Title: Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Franklin Templeton Series II Funds – Franklin Floating Rate
II Fund By:   /s/ Richard Hsu  

Name: Richard Hsu

Title: Asst. Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Franklin Floating Rate Master Trust – Franklin Floating Rate
Master Series By:   /s/ Richard Hsu  

Name: Richard Hsu

Title: Asst. Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Franklin Templeton Limited Duration Income Trust By:   /s/
Richard Hsu  

Name: Richard Hsu

Title: Asst. Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Franklin Investors Securities Trust – Franklin Floating Rate
Daily Access Fund By:   /s/ Richard Hsu  

Name: Richard Hsu

Title: Asst. Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   GE CAPITAL BANK By:   /s/ Dennis P. Leonard  

Name: Dennis P. Leonard

Title: Duly Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender:

CENTRAL PARK CLO, LTD.

By: GSO / Blackstone Debt Funds Management

LLC as Collateral Manager

By:   /s/ Daniel H. Smith

Name: Daniel H. Smith

Title: Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender:

COLUMBUS PARK CDO LTD.

By: GSO / Blackstone Debt Funds Management

LLC as Portfolio Manager

By:   /s/ Daniel H. Smith

Name: Daniel H. Smith

Title: Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: GALE FORCE 4 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds

Management LLC as Collateral Servicer

By:   /s/ Daniel H. Smith

Name:

Title:

 

Daniel H. Smith

Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: OPTUMHEALTH BANK, INC. By: GSO Capital Advisors LLC as Manager
By:   /s/ Daniel H. Smith

Name:

Title:

 

Daniel H. Smith

Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: TRIBECA PARK CLO LTD.

By: GSO/BLACKSTONE Debt Funds

Management LLC as Portfolio Manager

By:   /s/ Daniel H. Smith

Name:

Title:

 

Daniel H. Smith

Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: RIVERSIDE PARK CLO LTD.

By: GSO/BLACKSTONE Debt Funds

Management LLC as Collateral Manager

By:   /s/ Daniel H. Smith

Name:

Title:

 

Daniel H. Smith

Authorized Signatory

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Brentwood CLO, Ltd.  

By: Highland Capital Management, L.P.,

As Collateral Manager

By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Eastland CLO, Ltd.   By: Highland Capital Management, L.P.,
As Collateral Manager By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Grayson CLO, Ltd.   By: Highland Capital Management, L.P.,
As Collateral Manager By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Greenbriar CLO, LTD.   By: Highland Capital Management,
L.P., As Collateral Manager By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Rockwall CDO II Ltd.   By: Highland Capital Management,
L.P., As Collateral Manager By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Rockwall CDO LTD   By: Highland Capital Management, L.P., As
Collateral Manager By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Stratford CLO, Ltd.   By: Highland Capital Management, L.P.,
As Collateral Manager By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Westchester CLO, Ltd.   By: Highland Capital Management,
L.P., As Collateral Manager By:   /s/ Carter Chism  

Name: Carter Chism

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Stoney Lane Funding I, Ltd.   By: HillMark Capital
Management, L.P., as Collateral Manager, as Lender By:   /s/ Mark Gold  

Name: Mark Gold

Title: CEO

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

Name of Lender: ING Investment Management CLO I, LTD. By:  

ING Investment Management Co. LLC,

as its investment manager

ING Investment Management CLO II, LTD. By:  

ING Alternative Asset Management LLC,

as its investment manager

ING Investment Management CLO III, LTD. By:  

ING Alternative Asset Management LLC,

as its investment manager

By:   /s/ Kristopher Trocki

Name: Kristopher Trocki

Title: Assistant Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Chase Lincoln First Commercial Corporation By:   /s/ Peter
B. Thauer  

Name: Peter B. Thauer

Title: Executive Director

  For any Lender requiring a second signature block: By:      

Name:

Title:



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Katonah 2007-I CLO Ltd. By:   /s/ Daniel Gilligan  

Name: Daniel Gilligan

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Katonah X CLO Ltd. By:   /s/ Daniel Gilligan  

Name: Daniel Gilligan

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

LCM IX Limited Partnership

By: LCM Asset Management LLC

As Collateral Manager

By:   /s/ Alexander B. Kenna  

Name: LCM Asset Management LLC

Title: Alexander B. Kenna

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

LCM X Limited Partnership

By: LCM Asset Management LLC

As Collateral Manager

By:   /s/ Alexander B. Kenna  

Name: LCM Asset Management LLC

Title: Alexander B. Kenna

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

LCM XI Limited Partnership

By: LCM Asset Management LLC

As Collateral Manager

By:   /s/ Alexander B. Kenna  

Name: LCM Asset Management LLC

Title:   Alexander B. Kenna

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

LCM XII Limited Partnership

By: LCM Asset Management LLC

As Collateral Manager

By:   /s/ Alexander B. Kenna  

Name: LCM Asset Management LLC

Title:   Alexander B. Kenna

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   LATITUDE CLO I, LTD By:   /s/ Kirk Wallace  

Name: Kirk Wallace

Title: Senior Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   LATITUDE CLO II, LTD By:   /s/ Kirk Wallace  

Name: Kirk Wallace

Title: Senior Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   LATITUDE CLO III, LTD By:   /s/ Kirk Wallace  

Name: Kirk Wallace

Title: Senior Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   MIHI LLC By:   /s/ T. Morgan Edwards II  

Name: T. Morgan Edwards II

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:   /s/ Andrew Stock  

Name: Andrew Stock

Title: Authorized Signatory



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   MIHI LLC By:   /s/ T. Morgan Edwards II  

Name: T. Morgan Edwards II

Title:   Authorized Signatory

  For any Lender requiring a second signature block: By:   /s/ Andrew Stock  

Name: Andrew Stock

Title:   Authorized Signatory



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Morgan Stanley Senior Funding, Inc. By:   /s/ Sherrese
Clarke  

Name: Sherrese Clarke

Title: Executive Director



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

DUANE STREET CLO IV, LTD.

By: Napier Park Global Capital, LLC,

As Collateral Manager

By:   /s/ Roger Yee  

Name: Roger Yee

Title: Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

REGATTA II FUNDING LP

By: Napier Park Global Capital, LLC,

attorney-in-fact

By:   /s/ Roger Yee  

Name: Roger Yee

Title: Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:     TRALEE CDO I LTD  

By: Par-Four Investment Management, LLC

As Collateral Manager

By:   /s/ Joseph Matteo  

Name: Joseph Matteo

Title: Authorized Signatory

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Advocate Health Care Network   By: PineBridge Investments
LLC Its Investment Manager By:   /s/ Thomas Brandt  

Name: Thomas Brandt

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Galaxy X CLO, LTD   By: PineBridge Investments LLC Its
Collateral Manager By:   /s/ Steven Oh  

Name: Steven Oh

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Galaxy XI CLO, LTD   By: PineBridge Investments LLC As
Collateral Manager By:   /s/ Steven Oh  

Name: Steven Oh

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Galaxy XII CLO, Ltd.   By: PineBridge Investments LLC As
Collateral Manager By:   /s/ Steven Oh  

Name: Steven Oh

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Galaxy XIV CLO, Ltd.   By: PineBridge Investments LLC, as
Collateral Manager By:   /s/ Steven Oh  

Name: Steven Oh

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Lancashire Insurance Company Limited   By: PineBridge
Investments Europe Limited As Collateral Manager By:   /s/ Steven Oh  

Name: Steven Oh

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Saturn CLO, Ltd.   By: PineBridge Investments LLC Its
Collateral Manager By:   /s/ Steven Oh  

Name: Steven Oh

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   VALIDUS REINSURANCE LTD   By: PineBridge Investments LLC Its
Investment Manager By:   /s/ Steven Oh  

Name: Steven Oh

Title: Managing Director

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Dryden XXV Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

By:   /s/ Joseph Lemanowicz  

Name: Joseph Lemanowicz

Title: Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Dryden XXIV Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

By:   /s/ Joseph Lemanowicz  

Name: Joseph Lemanowicz

Title: Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:  

Dryden XXII Senior Loan Fund

By: Prudential Investment Management, Inc.,

as Collateral Manager

By:   /s/ Joseph Lemanowicz  

Name: Joseph Lemanowicz

Title: Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   RAYMOND JAMES BANK, N.A. By:   /s/ Kathy Bennett  

Name: Kathy Bennett

Title: Vice President

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Community Insurance Company   By: Sankaty Advisors LLC, as
Investment Manager By:   /s/ Andrew S. Viens  

Name: Andrew S. Viens

Title: Sr. Vice President of Operations

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Race Point III CLO   By: Sankaty Advisors, LLC as Collateral
Manager By:   /s/ Andrew S. Viens  

Name: Andrew S. Viens

Title: Sr. Vice President of Operations

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Race Point IV CLO, Ltd.   By: Sankaty Advisors, LLC as Asset
Manager By:   /s/ Andrew S. Viens  

Name: Andrew S. Viens

Title: Sr. Vice President of Operations

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  SEASIDE NATIONAL BANK & TRUST: By:   /s/ Thomas N. Grant  

Name: Thomas N. Grant

Title: SVP & CCO

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

 

Name of Lender:

 

Mountain View CLO II Ltd.

By: Seix Investment Advisors LLC, as Collateral Manager

Mountain View CLO III Ltd.

By: Seix Investment Advisors LLC, as Collateral Manager

Seix Multi-Sector Absolute Return Fund L.P.

By: Seix Multi-Sector Absolute Return Fund GP LLC, in its

capacity as sole general partner

By: Seix Investment Advisors LLC, its sole member

By:   /s/ George Goudelias  

Name: George Goudelias

Title: Managing Director

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Sumitomo Mitsui Trust Bank, Limited, New York Branch: By:   /s/ Albert C. Tew
II  

Name: Albert C. Tew II

Title: Vice President

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

 

Grant Grove CLO, Ltd.

By: Tall Tree Investment Management, LLC

As Collateral Manager

By:   /s/ Michael J. Starshak Jr.  

Name: Michael J. Starshak Jr.

Title: Officer

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

 

Muir Grove CLO, Ltd.

By: Tall Tree Investment Management, LLC

as Collateral Manager

By:   /s/ Michael J. Starshak Jr.  

Name: Michael J. Starshak Jr.

Title: Officer

  For any Lender requiring a second signature block: By:   N/A  

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   VECTRA BANK COLORADO By:   /s/ Michael Moreno  

Name: Michael Moreno

Title: SVP

  For any Lender requiring a second signature block: By:      

Name:

Title:



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Wells Capital Mgmt 13923601 By:   /s/ Charles C Williams Jr
 

Name: Charles C Williams Jr

Title: Operations Manager

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Wells Capital Mgmt 18325402 By:   /s/ Charles C Williams Jr
 

Name: Charles C Williams Jr

Title: Operations Manager

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Wells Capital Mgmt 18866500 By:   /s/ Charles C Williams Jr
 

Name: Charles C Williams Jr

Title: Operations Manager

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Wells Capital Mgmt 23928601 By:   /s/ Charles C Williams Jr
 

Name: Charles C Williams Jr

Title: Operations Manager

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Wells Capital Mgmt 23960800 By:   /s/ Charles C Williams Jr
 

Name: Charles C Williams Jr

Title: Operations Manager

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 5

AND CASHLESS ROLLOVER OPTION

By its execution and delivery of this signature page, the Lender named below
hereby consents to this Amendment.

 

  Name of Lender:   Wells Fargo Floating Rate Loan Fund By:   /s/ Charles C
Williams Jr  

Name: Charles C Williams Jr

Title: Operations Manager

  For any Lender requiring a second signature block: By:      

Name:

Title:

Term Lenders (check if cashless roll requested)

 

  X CASHLESS ROLLOVER OPTION

The undersigned Term Loan Lender hereby irrevocably and unconditionally approves
of and consents to this Amendment and consents to the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Term Loans held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a New Term Loan in a like principal amount. In the
event a lesser amount is so allocated the difference between the current
principal amount and the allocated principal amount will be prepaid on the
Amendment No. 5 Effective Date.



--------------------------------------------------------------------------------

By its execution and delivery of this signature page, the foregoing entity
agrees to be a New Term Lender with a commitment to make New Term Loans on the
Amendment No. 5 Effective Date as set forth below and to be bound by the terms
of the Amended Credit Agreement as a Lender thereunder.

 

Name of Lender

as a New Term Lender:

BARCLAYS BANK PLC By:   /s/ Craig J. Malloy  

Name: Craig J. Malloy

Title: Director

New Term Loan commitment: $54,482,027.55